It is too manifest to admit of question that the exception upon the ground that the defendant had been put in "former jeopardy" in respect to the same alleged offense has not the        (600) slightest foundation. The defendant had not at the time of the former trial referred to, pleaded to the indictment, nor did he or his counsel understand that he was on trial; nor did the solicitor for the State, nor did the court so regard or treat him; they did just the reverse.
The objection that the codefendant was incompetent as a witness against the defendants was entirely groundless. The Code, secs. 1350, 1351; S. v.Rose, 61 N.C. 406; S. v. Smith, 86 N.C. 705.
And so, likewise, it was not good ground of exception that the court told the codefendant witness "that he need not answer any question which tended to criminate himself." The Code, sec. 1354; S. v. Smith, supra.
The exception to the charge of the court to the jury does not specify any ground upon which it rests, and we are unable to see any — the slightest. The charge was fair and just, and in such a case the judgment must be affirmed.
No error appears, and to the end that the court below may proceed according to law, let this opinion be certified to that court.
No error.                                       Affirmed.